Citation Nr: 1428786	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1967 to September 1969.  His service medals and decorations include the Combat Infantry Badge.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2011, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2012 statement, prior to certification before the Board, the Veteran withdrew his claim for an increased evaluation for posttraumatic stress disorder; therefore, this issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran received the Combat Infantry Badge, prima facie evidence he engaged in combat against enemy forces and reason enough, alone, to presume the traumatic events alleged occurred, to the extent they relate to that combat service.

2.  The most probative medical and other evidence of record preponderates against finding that the Veteran has a hearing loss disability that is related to his active duty service.

3.  The most probative medical and other evidence of record preponderates against finding that the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These matters were also addressed during the Veteran's July 2011 hearing.  The issue was most recently adjudicated in a February 2012 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in January 2012, with an attached addendum opinion.  The examiner provided sufficient detail for the Board to make a decision, and the report is deemed adequate with respect to this claim.




Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American Standards Institute (ANSI).  Audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  Such conversion requires the following amounts to be added to the recorded ASA audiological results: 15 at 500 Hz; 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

Evidence

Service treatment records, to include a July 1969 separation examination report contain no complaints of, treatment for, or diagnosis of a hearing loss disability or tinnitus.  At the August 1967 pre-induction examination, the Veteran reported no history of hearing loss, and his puretone thresholds after conversion to ISO units, in decibels, were as follows: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
15
15
-
5
Left 
25
20
20
-
10

By the July 1969 separation examination, he again reported no history of hearing loss, and his puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
10
10
0
0
0
Left 
0
0
0
5
0

Post-service, the Veteran was afforded a VA audiological examination in July 2003.  At the time of the examination, his claims file and military records were not available for review.  The Veteran complained of experiencing constant bilateral ringing in his ears that began 5 years ago.  He reported exposure to hazardous noises in service with no hearing protection.  Such exposure included firearms, machine guns, motors, firing range, helicopters, tanks, heavy artillery and aircraft engines.  Post-service, he worked in construction, road construction and refineries, and stated he was exposed to hazardous noises both with and without hearing protection.  He also reported experiencing a gradual onset of bilateral hearing loss.  His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
15
10
20
20
Left 
25
15
15
25
25

The Maryland CNC speech discrimination test score was 100 percent in the right ear and 98 percent in the left ear.  Overall, the Veteran's hearing was found to be within normal limits bilaterally.  The examiner concluded it was not likely that military noise exposure caused his hearing loss or tinnitus because of a 29 year delayed onset.  

In a February 2009 VA treatment note, he reportedly had a hearing deficit in August 2008; however, there was no accompanying audiometric data.  

Also in February 2009, the Veteran underwent a private hearing test that revealed the following puretone thresholds, in decibels: 

Frequency (Hz)
500
1000
2000
3000
4000
Right 
30
20
25
30
40
Left 
35
30
25
40
45

A subsequent private hearing test was administered in January 2010 and the puretone thresholds, in decibels, were as follows:


Frequency (Hz)
500
1000
2000
3000
4000
Right 
30
30
40
40
40
Left 
30
30
25
40
45

In a March 2010 statement, the Veteran, through his representative, indicated he first experienced ringing in the ears following exposure to acoustic trauma as a result of his combat duty in Vietnam.  

At the July 2011 hearing, the Veteran reported noticing an onset of tinnitus since returning from Vietnam but did not pay much attention to it.

In January 2012, pursuant the Board's remand, the Veteran was afforded another VA audiological examination.  Results of his puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
15
15
25
30
Left 
20
15
20
25
35

The Maryland CNC speech discrimination test score was 98 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted his hearing loss may not be considered a disability for VA purposes.  Additionally, the Veteran reported experiencing recurrent constant bilateral tinnitus since Vietnam.  Based on a review of the Veteran's claims file, to include his verbal report at the 2008 VA examination, the examiner concluded his bilateral hearing loss and tinnitus were not the result of military noise exposure, because they began about 30 years post-separation from service.

Hearing Loss

The Veteran contends he has a hearing loss disability that is related to his active service.

Beginning with the element of a current disability, the Board finds the evidence of record to be inconsistent.  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  Per this provision, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The evidence indicates the Veteran did not appear to have a hearing loss disability for VA purposes until his private hearing tests in February 2009 and January 2010.  However, at the time of his most recent VA examination in January 2012, he again failed to meet the requirements for a hearing loss disability for VA purposes.  Because the Board is unable to determine any flaw in the reported audiometric findings, all the hearing tests of record will be assigned an equal probative value since they were conducted by licensed medical professionals.  Given that there has been evidence of a hearing loss disability during the pendency of the appeal, and notwithstanding the most recent findings, the Board will consider the Veteran as having a disability for the purposes of the present appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's DD 214 clearly reflects an award of the Combat Infantry Badge.  Thus, the "combat presumption" is warranted, and the Veteran's lay statements may be accepted as sufficient proof of an in-service incurrence of a disease, injury, or event, if it is consistent with the circumstances, conditions or hardships of such service.  See 38 C.F.R. § 3.304(d).  Given his infantryman status, the Board finds the Veteran's contentions of exposure to hazardous noises are sufficient to support a finding of traumatic noise exposure in service.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same chronic disease are generally service connected, unless attributable to intercurrent causes.  Chronic diseases are those listed under 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  

Here, the Veteran's sensorineural hearing loss is a chronic disorder, in that it is an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  There is, however, no evidence of a chronic hearing loss disability in service, as defined by 38 C.F.R. § 3.385.  Moreover, the first post-service evidence of record indicating a hearing loss is a February 2009 private hearing test.  Thus, as there is no evidence of a hearing loss disability in service or within one year of separation from active duty, the provisions of 38 C.F.R. §§ 3.303(b) and 3.307 are inapplicable to this case.  

The Board has also considered the Veteran's claim under 38 C.F.R. §§ 3.303(a) and 3.303(d), as mentioned above.  

While the Veteran is competent to testify about the symptoms of his hearing difficulties, as a layperson he is not competent to provide an opinion as to a complex medical matter, such as the etiology of a sensorineural hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that a hearing loss disability cannot be self-diagnosed but is dependent on the results of the testing noted in 38 C.F.R. § 3.385.  Moreover, the January 2012 examiner concluded the Veteran's hearing loss was not the result of military noise exposure due to its delayed onset.  Further, the Board notes the first evidence of hearing loss is not shown in the record until February 2009, approximately three decades after separation from service.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his hearing loss disability and a higher probative value to the January 2012 VA examination opinion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

After considering all the evidence of record, the Board finds the weight of the most probative evidence is against finding entitlement to service connection for a bilateral hearing loss disability.  The Veteran did not report hearing loss in service, did not receive a diagnosis of until about 30 years after separation; and outside of his lay statements, he did not provide any other evidence to support his contentions that his hearing loss is etiologically related to his military service.  As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

The claim is denied.

Tinnitus

The Veteran asserts that he has tinnitus due to exposure to loud noises during service.  As previously noted, the Board acknowledges traumatic noise exposure in service.

The Veteran, as a layperson, is competent to report noise in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board finds the Veteran has a current disability.

While the Veteran is competent to testify about the symptoms of his tinnitus, as a layperson he is not competent to provide an opinion as to a complex medical matter, such as the etiology of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The January 2012 examiner concluded the Veteran's tinnitus was not the result of military noise exposure due to its delayed onset.  Further, the Board notes that at the July 2003 VA examination, he reported an onset of 5 years prior.  The Veteran did not begin to report an onset dating back to his return from Vietnam until his March 2010 statement.  The inconsistency in the Veteran's statements calls into question his credibility, and his statements have no more than minimal probative value.

As there is no evidence of record relating the Veteran's tinnitus to service, and the Veteran first reported an onset about 30 years post-separation from service, the Board finds that the weight of the evidence is against a finding of entitlement to service connection for tinnitus.  See Maxson, 230 F.3d at 1333.

As the preponderance of the most probative evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b). 

The claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


